Citation Nr: 1014460	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-35 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a February 2010 Order from the United States Court 
of Appeals for Veterans Claims (CAVC) vacating the Board's 
May 2009 decision.  The Court's Order granted a February 2010 
joint motion for remand (JMR) and returned the matter to the 
Board for action consistent with the February 2010 JMR and 
Court Order.  This matter was originally on appeal from a 
June 2005 Regional Office (RO) in Denver, Colorado rating 
decision. 

The Veteran's claim was previously before the Board and 
remanded in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran is seeking entitlement to service connection for 
a chronic back disorder.  This case must again be remanded.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  As noted above, the matter was previously 
remanded by the Board in September 2007, in relevant part, to 
contact the National Personnel Records Center (NPRC) and any 
other relevant federal records depository to determine if 
additional service records are present and to ensure that all 
pertinent medical records from Porter Adventist Hospital had 
been obtained.  

In that regard, the Board notes the RO made multiple requests 
for the Veteran's service treatment records, to include in 
October 2004 and January 2005.  The October 2004 inquiry 
specifically requested treatment records from the Veteran's 
hospitalization in Yokohama, Japan.  The November 2004 
response indicated a search was not possible without the name 
of the treating hospital.  However, as indicated in the 
February 2010 JMR, the service treatment records on file 
indicate that the Veteran was treated at the 106th General 
Hospital in Japan, where he had been transferred from the 
67th Evacuation Hospital.  There is no evidence that a 
further request was made for these records, either prior or 
subsequent to the September 2007 Board remand.  Accordingly, 
the RO is instructed to make further efforts to ensure all 
service treatment records are in the claims folder.

Also, in compliance with the September 2007 Board remand 
directives, the RO requested an authorization from the 
Veteran to seek records from private treatment providers, to 
include Porter Adventist Hospital.  The Veteran provided 
authorization and consent to seek the records from Porter 
Adventist Hospital in November 2007.  In that authorization 
and consent, the Veteran noted his period of treatment at 
this institution as December 5, 2007.  With his authorization 
and consent, the Veteran submitted a private treatment record 
documenting spinal surgery on December 7, 2005.  The Veteran 
indicated he was only treated by the institution for the one 
day and, therefore, the VA did not independently request the 
private treatment records in light of the fact that the 
Veteran, himself, provided copies of the identified treatment 
records.  In accordance with the directives of the Court 
Order and JMR, however, the AMC should make its own 
independent request to Porter Adventist Hospital to confirm 
all pertinent and identified private treatment records are in 
the claims file. 



Accordingly, the case is REMANDED for the following action:

1.  Contact all relevant federal records 
depositories to determine if additional 
service treatment records are available, 
to include treatment records from the 
106th General Hospital in Japan and the 
67th Evacuation Hospital, and associate 
such records with the claims file.  All 
negative responses to such requests should 
be documented in the claims file. 

2.  Request records from Porter Adventist 
Hospital, as identified in the November 
2007 authorization and consent provided by 
the Veteran.  If current authorization is 
needed, such should be requested from the 
Veteran.  All records obtained or any 
response received should be associated 
with the claims file.

3.  Based on the information obtained from 
the above, the RO is directed to undertake 
such development as deemed necessary, to 
include if necessary an addendum opinion 
to the January 2009 VA examination report 
or additional VA examination.

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


